Exhibit 10.4

 

FIFTH AMENDMENT TO OFFICE SPACE LEASE

 

THIS FIFTH AMENDMENT TO OFFICE SPACE LEASE (this “Fifth Amendment”) is made as
of the 9th day of August, 2013, (“Effective Date”) by and between WASHINGTON
STREET ASSOCIATES II, L.P., a Pennsylvania limited partnership (“Landlord”)
whose address is 2701 Renaissance Boulevard, 4th Floor, King of Prussia, PA
19406 and NUPATHE, INC., a Delaware corporation whose address is 227 Washington
Street, Conshohocken, PA 19428 (“Tenant”).

 

RECITALS

 

WHEREAS, Landlord and Tenant entered into that certain Office Space Lease dated
January 10, 2008 ( the “Original Lease”), for approximately 11,075 square feet
of rentable area (the “Initial Premises”) on the second floor of that certain
building commonly known as Millennium III (the “Building”) located at 227
Washington Street, Conshohocken, Pennsylvania (as more fully described in the
Lease); and

 

WHEREAS, Landlord and Tenant entered into that certain First Amendment to Office
Space Lease dated November 1, 2010 (the “First Amendment”) for an additional
approximately two hundred forty (240) square feet of storage space (the
“Additional Premises”)  on the ground level of the Building;

 

WHEREAS, Landlord and Tenant entered into that certain Second Amendment to
Office Space Lease dated January 31, 2013 (“Second Amendment”)  to extend the
Term of the Lease to May 31, 2013;

 

WHEREAS, Landlord and Tenant entered into that certain Third Amendment to Office
Space Lease dated March 27, 2013 (the “Third Amendment”) to extend the Term of
the Lease to June 30, 2013;

 

WHEREAS, Landlord and Tenant entered into that certain Fourth Amendment to
Office Space Lease dated May 10, 2013 (the “Fourth Amendment”) to extend the
Term of the Lease to August 31, 2013 (the Fourth Amendment, Third Amendment,
Second Amendment and First Amendment together with the Original Lease shall
collectively mean, the “Lease”);

 

WHEREAS, Tenant and Conshohocken Associates, L.P. whose address is 2701
Renaissance Boulevard, 4th Floor, King of Prussia, PA 19406 entered into that
certain License Agreement dated December 1, 2010 for use of approximately four
hundred eighty (480) rentable square feet of office space in that certain
building known as Millennium I, located at 20 Ash Street, Conshohocken , PA 
19428 (the “License Agreement”); and

 

WHEREAS, Tenant desires to extend the term of the Lease on the terms contained
in this Fifth Amendment.

 

--------------------------------------------------------------------------------


 

TERMS

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and intending to be legally bound hereby, the parties
hereby agree as follows:

 

1.             Incorporation of Recitals.  The foregoing Recitals are hereby
incorporated in and made a part of this Fifth Amendment by this reference.

 

2.             Certain Definitions.  Except as otherwise defined in this Fifth
Amendment, each capitalized term shall have the meaning ascribed to such term in
the Lease.

 

3.             Term.  The Term of the Lease is hereby extended so that it shall
end on September 30, 2013, unless sooner terminated as provided in the Lease.

 

4.             Base Rent.  As of the Effective Date, Fixed Basic Rent shall be
calculated payable as follows:

 

 

 

Term

 

Rate Per
Rentable Square
Foot

 

Annual
Base Rent

 

Monthly
Installment

 

Initial Premises

 

Effective Date — 9/30/13

 

$

28.00

 

$

310,100.00

 

$

25,841.67

 

Additional Premises

 

Effective Date-9/30/13

 

$

8.00

 

$

1,920.00

 

$

160.00

 

 

5.             Confession of Judgment.  Tenant hereby ratifies, confirms and
reaffirms in all respects the provisions for confession of judgment for
possession contained in Section 28(b)(v) of the Lease as amended by this Fifth
Amendment.

 

6.             Lease in Full Force and Effect; No Conflicts.  The Lease remains
in full force and effect and unmodified, except as modified or amended by this
Fifth Amendment.  If there shall be any conflict or inconsistency between the
terms and conditions of this Fifth Amendment and those of the Lease, the terms
and conditions of this Fifth Amendment shall control.

 

7.             Binding Effect.  This Fifth Amendment shall be binding upon and
inure to the benefit of Landlord and Tenant and their respective successors and
assigns.

 

8.             Counterparts.  This Fifth Amendment may be executed and delivered
in any number of counterparts, and by facsimile signature or electronic
signature, each of which shall be deemed to be an original as against any party
whose signature appears thereon, and all of such counterparts shall together
constitute one and the same instrument.  This Fifth Amendment shall become
binding when one or more counterparts hereof, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.

 

2

--------------------------------------------------------------------------------


 

9.             Further Assurance Actions.  Each party agrees that it will take
all necessary actions requested by the other party to effectuate the purposes of
this Fifth Amendment.

 

10.          Entire Agreement.  The Lease, as further amended by this Fifth
Amendment, contains, and is intended as, a complete statement of all of the
terms of the arrangements between the parties with respect to the matters
pertaining to the Initial Premises and the Additional Premises, supersedes any
previous agreements and understandings between the parties with respect to those
matters, and cannot be changed or terminated orally.

 

11.          Governing Law.  This Fifth Amendment shall be governed by and
construed in accordance with the substantive laws of the Commonwealth of
Pennsylvania.

 

12.          Headings.  The Paragraph headings of this Fifth Amendment are for
reference purposes only and are to be given no effect in the construction or
interpretation of this Amendment.

 

13.          Severability.  Any provision of this Fifth Amendment that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Fifth Amendment or such provision,
and any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

14.          Parties in Interest; No Third-Party Beneficiaries.  Neither the
Lease, this Fifth Amendment nor any other agreement, document or instrument to
be delivered pursuant to this Fifth Amendment shall be deemed to confer upon any
person not a party hereto or thereto any rights or remedies hereunder or
thereunder.

 

15.          Authority.  Landlord and Tenant each represent and warrant to the
other party:  (a) the execution, delivery and performance of this Fifth
Amendment have been duly approved by such party and no further corporate action
is required on the part of such party to execute, deliver and perform this Fifth
Amendment; (b) the person(s) executing this Fifth Amendment on behalf of such
party have all requisite authority to execute and deliver this Fifth Amendment;
and (c) this Fifth Amendment, as executed and delivered by such person(s), is
valid, legal and binding on such party, and is enforceable against such party in
accordance with its terms.

 

16.          No Effect on the License Agreement.  Notwithstanding anything set
forth herein or in the License Agreement to the contrary, this Fifth Amendment
does not extend the term of, or otherwise modify or amend the License Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the duly authorized officers or representatives of Landlord
and Tenant have executed this Fifth Amendment under seal as of the day and year
first hereinabove written.

 

 

 

LANDLORD

 

 

 

WASHINGTON STREET ASSOCIATES II,

 

L.P., a Pennsylvania limited partnership

 

 

 

By:

WASHINGTON STREET

Date Signed:

August 9, 2013

 

 

ASSOCIATES II ACQUISITION

 

 

CORPORATION, its sole general partner

 

 

 

 

 

 

By:

/s/ Richard Heany

 

 

Name:

Richard Heany

 

 

Title:

President

 

 

 

 

 

TENANT

 

 

 

NUPATHE, INC., a Delaware corporation.

 

 

Date Signed:

August 9, 2013

 

By:

/s/ Keith A. Goldan

 

Name:

Keith A. Goldan

 

Title:

SVP and Chief Financial Officer

 

4

--------------------------------------------------------------------------------